Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 11/22/2019.
Claims 1-20 are presented for examination.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites receiving data, and correcting data. 
As to claims 1, 8, and 15, the limitations of correcting source data by applying a covariate shift as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts. That is, other than reciting “computing device”, “computer readable storage medium”, “processor”, and “memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computing device”, “computer readable storage medium”, “processor”, and 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements – using “computing device”, “computer readable storage medium”, “processor”, “memory”, and “receiving…the first data”. The computing device that performs the steps is recited at a high-level of generality (i.e., as a generic computer performing generic computer functions of receiving information and manipulating information) such that it amounts to no more than mere instructions to apply the exception using a generic computer. Similarly, the computer readable storage medium and memory that store the instructions are recited at a high-level of generality (i.e., as a generic memory performing a generic computer function of storing instructions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The processor that performs the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of receiving information and manipulating information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, the step of “receiving…the first data” is merely receiving data which the courts have found to be insignificant extra-solution activity. See MPEP 2106.05(d).II. Accordingly, these additional elements do not integrate the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “computing device” or “processor” to perform steps, and a “computer readable storage medium” or “memory” that stores the instructions amount to no more than mere instructions to apply the exception using generic computer components. As discussed above, the additional elements of “receiving…the first data” do not integrate the abstract idea into a practical application as the courts have identified receiving data as well-understood, routine, and conventional activity. See MPEP 2106.05(d).II. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
As to claims 2, 9, and 16, the additional limitations of using the source data to train a machine learning model is merely the general linking of the judicial exception to a particular technological environment or field of user (i.e. machine learning). As such, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As to claims 3, 10, and 17, the additional limitation of fully labeled data with protected attributes is merely selecting a type of data to be manipulated which the courts have identified as insignificant extra-solution activity and well-understood, routine, and conventional activity. See MPEP 2106.05(g). The limitation of target data is recited at a high level and is generic data. Thus, the same determination of being 
As to claims 4, 11, and 18, the additional limitation of using weights chosen to be similar to covariate shift weights subject to constraints on weight prevalences merely defines a mathematical relationship which merely elaborates on the mathematical concepts described above. As such, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As to claims 5, 12, and 19, the additional limitations of partially labeled data, and target data with one or more protected attributes are merely selecting a type of data to be manipulated which the courts have identified as insignificant extra-solution activity and well-understood, routine, and conventional activity. See MPEP 2106.05(g). The limitation of utilizing a target-fair covariate shift merely defines a mathematical relationship which merely elaborates on the mathematical concepts described above. As such, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As to claims 6, and 13, the additional limitations of using weights to minimize a linear combination of a fairness loss with a classification loss merely defines a mathematical relationship which merely elaborates on the mathematical concepts 
As to claims 7, and 14, the additional limitations of evaluating a fairness loss on target data merely defines a mathematical relationship which merely elaborates on the mathematical concepts described above. As such, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As to claim 20, the additional limitations of using weights to minimize a linear combination of a fairness loss with a classification loss merely defines a mathematical relationship which merely elaborates on the mathematical concepts described above. Further, the additional limitations of evaluating a fairness loss on target data merely defines a mathematical relationship which merely elaborates on the mathematical concepts described above. As such, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “as close as possible” in claims 4, 11, and 18 is a relative term which renders the claim indefinite. The term “as close as possible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishii et al (US 20210019636 A1 thereafter "Ishii").
As to claim 1, Ishii discloses a method of utilizing a computing device to correct source data used in machine learning, the method comprising: receiving, by a computing device, first data; and [Prediction model preparation device 100 receives attributes (first data) of a target domain via a connected target domain attribute input unit 36 [See ¶-30, 45, 48]]
correcting, by the computing device, the source data via an application of a covariate shift to the source data based upon the first data, the covariate shift re-weighing the source data [Weights are determined based on whether it is found in the target domain using the received attributes of the target domain (first data) [See ¶-71]. The source data is then converted (correcting) based on the weighting to produce weighted data (covariate shift re-weighing the source data) [See ¶-6, 76]].
As to claim 2, Ishii disclose the method of claim 1, wherein the re-weighed source data is used to train one or more machine learning models [Ishii, the weighted data is used to train a prediction model (one or more machine learning models) [See ¶-39, 77]].
As to claim 3, Ishii disclose the method of claim 1, wherein the source data is fully labeled data having one or more protected attributes, [Ishii, the dataset is labeled (fully labeled) [See ¶-38]. The data also includes age, sex, and race of a person (protected attributes) [See ¶-47]]
the first data is target data, [Ishii, Prediction model preparation device 100 receives attributes (target data) of a target domain via a connected target domain attribute input unit 36 [See ¶-30, 45, 48]]
and the covariate shift utilized by the computing device is a prevalence-constrained covariate shift [Ishii, The weighting of the source domain is based on the possibility of an attribute occurring in the source domain or in the target domain (prevalence-constrained covariate shift) [See ¶-38]. A skilled artisan would understand that prevalence is the proportion of a population having a characteristic (attribute). The possibility is a distribution of an attribute within the source and target domain and thus teaches "prevalence-constrained"].
As to claim 8, Ishii discloses a computer program product for correcting source data used in machine learning, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: [Storage device 20 
receive, by the processor, first data; and [Prediction model preparation device 100 receives attributes (first data) of a target domain via a connected target domain attribute input unit 36 [See ¶-30, 45, 48]]
correct, by the processor, the source data via an application of a covariate shift to the source data based upon the first data, the covariate shift re-weighing the source data [Weights are determined based on whether it is found in the target domain using the received attributes of the target domain (first data) [See ¶-71]. The source data is then converted (correcting) based on the weighting to produce weighted data (covariate shift re-weighing the source data) [See ¶-6, 76]].
As to claim 9, Ishii disclose the computer program product of claim 8, wherein the re-weighed source data is used to train one or more machine learning models [Ishii, the weighted data is used to train a prediction model (one or more machine learning models) [See ¶-39, 77]].
As to claim 10, Ishii disclose the computer program product of claim 8, wherein the source data is fully labeled data having one or more protected attributes, [Ishii, the dataset is labeled (fully labeled) [See ¶-38]. The data also includes age, sex, and race of a person (protected attributes) [See ¶-47]]
the first data is target data, [Ishii, Prediction model preparation device 100 receives attributes (target data) of a target domain via a connected target domain attribute input unit 36 [See ¶-30, 45, 48]]

As to claim 15, Ishii discloses an apparatus comprising: a memory configured to store instructions; and a processor configured to execute the instructions to: [Storage device 20 (memory) stores instructions performed by a CPU (processor) [See ¶-33-34]]
receive first data; and [Prediction model preparation device 100 receives attributes (first data) of a target domain via a connected target domain attribute input unit 36 [See ¶-30, 45, 48]]
correct the source data via an application of a covariate shift to the source data based upon the first data, the covariate shift re-weighing the source data [Weights are determined based on whether it is found in the target domain using the received attributes of the target domain (first data) [See ¶-71]. The source data is then converted (correcting) based on the weighting to produce weighted data (covariate shift re-weighing the source data) [See ¶-6, 76]].
As to claim 16, Ishii disclose the apparatus of claim 15, wherein the re-weighed source data is used to train one or more machine learning models [Ishii, the weighted data is used to train a prediction model (one or more machine learning models) [See ¶-39, 77]].
As to claim 17, Ishii disclose the apparatus of claim 15, wherein the source data is fully labeled data having one or more protected attributes, [Ishii, the dataset is labeled (fully labeled) [See ¶-38]. The data also includes age, sex, and race of a person (protected attributes) [See ¶-47]]
the first data is target data, [Ishii, Prediction model preparation device 100 receives attributes (target data) of a target domain via a connected target domain attribute input unit 36 [See ¶-30, 45, 48]]
and the covariate shift utilized by the computing device is a prevalence-constrained covariate shift [Ishii, The weighting of the source domain is based on the possibility of an attribute occurring in the source domain or in the target domain (prevalence-constrained covariate shift) [See ¶-38]. A skilled artisan would understand that prevalence is the proportion of a population having a characteristic (attribute). The possibility is a distribution of an attribute within the source and target domain and thus teaches "prevalence-constrained"].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (US 20210019636 A1 thereafter "Ishii"), in view of De Leon et al (US 20090150134 A1 thereafter "De Leon").
As to claim 4, Ishii discloses the method of claim 3, wherein the prevalence-constrained covariate shift uses learned weights that are chosen as close as possible to covariate shift weights… [Ishii, The chosen weights of the source domain are based on the possibility of an attribute occurring in the source domain or in the target domain ("as close as possible to covariate shift weights") [See ¶-38, 71]. The weights are estimates (as close as possible) [See ¶-74-75]]. 
However, Ishii does not teach "subject to constraints on weighted prevalences."
On the other hand, De Leon does teach "subject to constraints on weighted prevalences."
De Leon discloses that prevalence weights (weighted prevalences) may be assigned to a population of virtual patients [See ¶-26, 77].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ishii's source dataset to incorporate the teachings of De Leon's prevalence weights.
Motivation to do so would be to adjust for over- or under- representation of characteristics of virtual patients in the population, as taught by De Leon [See ¶-26].
As to claim 11, Ishii discloses the computer program product of claim 10, wherein the prevalence-constrained covariate shift uses learned weights that are chosen as close as possible to covariate shift weights… [Ishii, The chosen weights of as close as possible to covariate shift weights") [See ¶-38, 71]. The weights are estimates (as close as possible) [See ¶-74-75]]. 
However, Ishii does not teach "subject to constraints on weighted prevalences."
On the other hand, De Leon does teach "subject to constraints on weighted prevalences."
De Leon discloses that prevalence weights (weighted prevalences) may be assigned to a population of virtual patients [See ¶-26, 77].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ishii's source dataset to incorporate the teachings of De Leon's prevalence weights.
Motivation to do so would be to adjust for over- or under- representation of characteristics of virtual patients in the population, as taught by De Leon [See ¶-26].
As to claim 18, Ishii discloses the apparatus of claim 17, wherein the prevalence-constrained covariate shift uses learned weights that are chosen as close as possible to covariate shift weights … [Ishii, The chosen weights of the source domain are based on the possibility of an attribute occurring in the source domain or in the target domain ("as close as possible to covariate shift weights") [See ¶-38, 71]. The weights are estimates (as close as possible) [See ¶-74-75]]. 
However, Ishii does not teach "subject to constraints on weighted prevalences."
On the other hand, De Leon does teach "subject to constraints on weighted prevalences."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ishii's source dataset to incorporate the teachings of De Leon's prevalence weights.
Motivation to do so would be to adjust for over- or under- representation of characteristics of virtual patients in the population, as taught by De Leon [See ¶-26].
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (US 20210019636 A1 thereafter "Ishii"), in view of Maughan et al (US 20170330109 A1 thereafter "Maughan"), in view of Kallus et al - "Residual Unfairness in Fair Machine Learning from Prejudiced Data" (thereafter "Kallus").
As to claim 5, Ishii does not disclose "wherein the source data is partially labeled data, the first data is target data that includes one or more protected attributes, and the covariate shift utilized by the computing device is a target-fair covariate shift."
On the other hand, Maughan does teach "wherein the source data is partially labeled data, the first data is target data that includes one or more protected attributes…"
Maughan discloses that test data (target data) is received which includes the demographic information (protected attributes) that may change over time [See ¶-60-61, 93, 103]. Further, the learning method may be semi-supervised learning which uses labeled and unlabeled data for training ("source data is partially labeled data") [See ¶-104].

Motivation to do so would be because it would be applying known techniques to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Maughan's demographic test data and semi-supervised learning would have predictably resulted in improving the prediction model by using demographic data, and reducing the need or cost to provide a labeled dataset.
However, Ishii, and Maughan do not teach "the covariate shift utilized by the computing device is a target-fair covariate shift."
On the other hand, Kallus does teach "the covariate shift utilized by the computing device is a target-fair covariate shift."
Kallus discloses that re-weighting may be performed on the source data when target data is available [See Pg. 7, "5. Fairness Assessment and Adjustment…"]. The re-weighting (target-fair covariate shift) allows for the assessment of unfairness and correctly adjust for fairness [See Pg. 7, "5. Fairness Assessment and Adjustment…"].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ishii's datasets, and Maughan's demographic test data and semi-supervised learning to incorporate the teachings of Kallus' fairness re-weighting.
Motivation to do so would be to adjust for fairness in the target population, as taught by Kallus [See Pg. 2, ¶-3].
As to claim 12, Ishii does not disclose "wherein the source data is partially labeled data, the first data is target data that includes one or more protected attributes, and the covariate shift utilized by the computing device is a target-fair covariate shift."
On the other hand, Maughan does teach "wherein the source data is partially labeled data, the first data is target data that includes one or more protected attributes…”
Maughan discloses that test data (target data) is received which includes the demographic information (protected attributes) that may change over time [See ¶-60-61, 93, 103]. Further, the learning method may be semi-supervised learning which uses labeled and unlabeled data for training ("source data is partially labeled data") [See ¶-104].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ishii's datasets to incorporate the teachings of Maughan's demographic test data and semi-supervised learning.
Motivation to do so would be because it would be applying known techniques to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Maughan's demographic test data and semi-supervised learning would have predictably resulted in improving the prediction model by using demographic data, and reducing the need or cost to provide a labeled dataset.
However, Ishii, and Maughan do not teach "the covariate shift utilized by the computing device is a target-fair covariate shift."
On the other hand, Kallus does teach "the covariate shift utilized by the computing device is a target-fair covariate shift."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ishii's datasets, and Maughan's demographic test data and semi-supervised learning to incorporate the teachings of Kallus' fairness re-weighting.
Motivation to do so would be to adjust for fairness in the target population, as taught by Kallus [See Pg. 2, ¶-3].
As to claim 19, Ishii does not disclose "wherein the source data is partially labeled data, the first data is target data that includes one or more protected attributes, and the covariate shift utilized by the computing device is a target-fair covariate shift"
On the other hand, Maughan does teach "wherein the source data is partially labeled data, the first data is target data that includes one or more protected attributes …”
Maughan discloses that test data (target data) is received which includes the demographic information (protected attributes) that may change over time [See ¶-60-61, 93, 103]. Further, the learning method may be semi-supervised learning which uses labeled and unlabeled data for training ("source data is partially labeled data") [See ¶-104].

Motivation to do so would be because it would be applying known techniques to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Maughan's demographic test data and semi-supervised learning would have predictably resulted in improving the prediction model by using demographic data, and reducing the need or cost to provide a labeled dataset.
However, Ishii, and Maughan do not teach "the covariate shift utilized by the computing device is a target-fair covariate shift."
On the other hand, Kallus does teach "the covariate shift utilized by the computing device is a target-fair covariate shift."
Kallus discloses that re-weighting may be performed on the source data when target data is available [See Pg. 7, "5. Fairness Assessment and Adjustment…"]. The re-weighting (target-fair covariate shift) allows for the assessment of unfairness and correctly adjust for fairness [See Pg. 7, "5. Fairness Assessment and Adjustment…"].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ishii's datasets, and Maughan's demographic test data and semi-supervised learning to incorporate the teachings of Kallus' fairness re-weighting.
Motivation to do so would be to adjust for fairness in the target population, as taught by Kallus [See Pg. 2, ¶-3].
Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (US 20210019636 A1 thereafter "Ishii"), in view of Maughan et al (US 20170330109 A1 thereafter "Maughan"), in view of Kallus et al - "Residual Unfairness in Fair Machine Learning from Prejudiced Data" (thereafter "Kallus"), in view of Huang et al (US 20210099474 A1 thereafter "Huang").
As to claim 6, Ishii, Maughan, and Kallus disclose the method of claim 5, wherein the target-fair covariate shift uses weights that are chosen to minimize … a fairness loss … [Kallus, the weights are chosen to reduce biased data (fairness loss) [See Pg. 7, "5. Fairness Assessment and Adjustment…"]].
However, Ishii, Maughan, and Kallus do not teach "minimize a linear combination of a fairness loss with a classification loss." (Emphasis added.)
On the other hand, Huang does teach "minimize a linear combination of a fairness loss with a [second] loss." (Emphasis added.)
Huang discloses that weights are updated to minimize overall loss [See ¶-74]. The overall loss of individual losses includes a first loss function and a second loss function [See ¶-74], thus the overall loss is a combination of losses. Equation 4 [Note: Equation 4 is mislabeled as Equation 2] shows that the overall loss function is a linear combination of the loss functions [See ¶-46-47].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ishii's datasets, Maughan's demographic test data and semi-supervised learning, and Kallus' fairness re-weighting to incorporate the teachings of Huang's loss minimization.

Ishii, Maughan, Kallus, and Huang do not explicitly teach "classification loss".
However, it would have been obvious to use a classification loss as the second loss function in Huang.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ishii's datasets, Maughan's demographic test data and semi-supervised learning, Kallus' fairness re-weighting, and Huang's loss minimization to incorporate a classification loss.
Motivation to do so would be to reduce the percentage of mis-classifications, thus improving the model.
As to claim 7, Ishii, Maughan, Kallus, and Huang disclose the method of claim 6, wherein the fairness loss is evaluated on the target data where the one or more protected attributes are available [Kallus, the unfairness (fairness loss) of the model is determined using the target population data [See Pg. 7-8, "6. Case Study: Stop, Question, and Frisk"]. Since the unfairness determination is based on protected class A, i.e. race, a skilled artisan would understand that it is available in the NYC population data (target data) [See Pg. 7-8, "6. Case Study: Stop, Question, and Frisk"]].
As to claim 13, Ishii, Maughan, and Kallus disclose the computer program product of claim 12, wherein the target-fair covariate shift uses weights that are chosen 
However, Ishii, Maughan, and Kallus do not teach "minimize a linear combination of a fairness loss with a classification loss." (Emphasis added.)
On the other hand, Huang does teach "minimize a linear combination of a fairness loss with a [second] loss." (Emphasis added.)
Huang discloses that weights are updated to minimize overall loss [See ¶-74]. The overall loss of individual losses includes a first loss function and a second loss function [See ¶-74], thus the overall loss is a combination of losses. Equation 4 [Note: Equation 4 is mislabeled as Equation 2] shows that the overall loss function is a linear combination of the loss functions [See ¶-46-47].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ishii's datasets, Maughan's demographic test data and semi-supervised learning, and Kallus' fairness re-weighting to incorporate the teachings of Huang's loss minimization.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Huang's loss minimization would have predictably resulted in improving the prediction of the models.
Ishii, Maughan, Kallus, and Huang do not explicitly teach "classification loss".
However, it would have been obvious to use a classification loss as the second loss function in Huang.

Motivation to do so would be to reduce the percentage of mis-classifications, thus improving the model.
As to claim 14, Ishii, Maughan, Kallus, and Huang disclose the computer program product of claim 13, wherein the fairness loss is evaluated on the target data where the one or more protected attributes are available [Kallus, the unfairness (fairness loss) of the model is determined using the target population data [See Pg. 7-8, "6. Case Study: Stop, Question, and Frisk"]. Since the unfairness determination is based on protected class A, i.e. race, a skilled artisan would understand that it is available in the NYC population data (target data) [See Pg. 7-8, "6. Case Study: Stop, Question, and Frisk"]].
As to claim 20, Ishii, Maughan, and Kallus disclose the computer program product of claim 12, wherein the target-fair covariate shift uses weights that are chosen to minimize … a fairness loss …, and [Kallus, the weights are chosen to reduce biased data (fairness loss) [See Pg. 7, "5. Fairness Assessment and Adjustment…"]]
the fairness loss is evaluated on the target data where the one or more protected attributes are available [Kallus, the unfairness (fairness loss) of the model is determined using the target population data [See Pg. 7-8, "6. Case Study: Stop, Question, and Frisk"]. Since the unfairness determination is based on protected class A, i.e. race, a 
However, Ishii, Maughan, and Kallus do not teach "minimize a linear combination of a fairness loss with a classification loss." (Emphasis added.)
On the other hand, Huang does teach "minimize a linear combination of a fairness loss with a [second] loss." (Emphasis added.)
Huang discloses that weights are updated to minimize overall loss [See ¶-74]. The overall loss of individual losses includes a first loss function and a second loss function [See ¶-74], thus the overall loss is a combination of losses. Equation 4 [Note: Equation 4 is mislabeled as Equation 2] shows that the overall loss function is a linear combination of the loss functions [See ¶-46-47].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ishii's datasets, Maughan's demographic test data and semi-supervised learning, and Kallus' fairness re-weighting to incorporate the teachings of Huang's loss minimization.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Huang's loss minimization would have predictably resulted in improving the prediction of the models.
Ishii, Maughan, Kallus, and Huang do not explicitly teach "classification loss".
However, it would have been obvious to use a classification loss as the second loss function in Huang.

Motivation to do so would be to reduce the percentage of mis-classifications, thus improving the model.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/ROBERTO BORJA/Primary Examiner, Art Unit 2173